FILED
                             NOT FOR PUBLICATION                            APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIO ALBERTO CORADO SOTO,                       No. 09-71243

               Petitioner,                       Agency No. A070-778-010

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Julio Alberto Corado Soto, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Corado Soto’s motion to

reopen as untimely where he filed the motion more than seven years after the final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and he failed to establish the due

diligence required for equitable tolling of the filing deadline, see Iturribarria, 321
F.3d at 897.

      To the extent that it is raised, we lack jurisdiction to review Corado Soto’s

contention that the BIA should have invoked its sua sponte authority to reopen his

proceedings. See Mejia-Hernandez v. Holder, No. 07-74277, 2011 WL 240357, at

* 3-4 (9th Cir. Jan. 27, 2011).

      In light of our disposition, we need not reach Corado Soto’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     09-71243